               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                     Desc Main
                                                                      Document     Page 1 of 13
 Fill in this information to identify the case:

 Debtor name          Palmer Equipment LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-24265
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo                                             Checking                        9465                                    $10,800.00




            3.2.     Mountain America Credit Union                           Checking                        5087                                       $500.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $11,300.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                 Desc Main
                                                                      Document     Page 2 of 13
 Debtor         Palmer Equipment LLC                                                           Case number (If known) 19-24265
                Name

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last         Net book value of      Valuation method used      Current value of
                                                      physical inventory       debtor's interest      for current value          debtor's interest
                                                                               (Where available)

 19.       Raw materials
           Raw Materials (Bare
           Steel, Nuts, Bolts, Clips,
           Fasteners, etc)                                                             $45,000.00     Liquidation                          $45,000.00



 20.       Work in progress
           Equipment currently
           being built:
           3 Area Groomers (orders
           on all 3) $19500
           5 Discs (tilling tools)
           $50,000
           3 Bale Wagons $16,500
           3 Double Arm Hay Rakes
           $75,000
           1 One Armed Rake
           $8,500
           2 Push Rakes $7,000
           3 Rippers $14,700
           3 Sets of Harrows $5,400                   NA                              $196,600.00     Comparable sale                     $196,600.00



 21.       Finished goods, including goods held for resale




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58             Desc Main
                                                                      Document     Page 3 of 13
 Debtor         Palmer Equipment LLC                                                          Case number (If known) 19-24265
                Name

           New Holland 1037 Solid                     NA                             $878,200.00     Comparable sale              $878,200.00
           $17,500
           New Holland 1037
           $14,000
           New Holland 1032 Auto
           Tie $8,500
           New Holland 1069
           Conversion w/Cummins
           $87,500
           New Holland H9870
           $55,000
           Ferguson Parts Tractor
           $800
           New Holland S-1048
           $25,000
           New Holland S-1048
           $30,000
           New Holland S-1048
           $15,000
           New Holland 315 Baler
           $3,500
           Miskin 15 ft Landplane
           $3,500
           New Holland 1033
           $9,500
           New Holland 1048
           $12,500
           New Holland 1048
           w/Updates $16,500
           NH 1032 No Tie $7,500
           NH 1032 Auto Tie
           $10,000
           NH 1063 $19,500
           CAT Forklift $5,500
           Yale Forklift $6,500
           NH 1062 $24,500
           NH 1062 $24,500
           NH Vintage 1020 Bale
           Wagon $4,500
           John Deere 380 Forklift
           $7,500
           Hyster 155 Forklift
           $20,000
           Shop Consumable
           Inventory $28,500
           Bale Wagon Parts
           (Engines,
           Transmissions,
           Radiators $56,000
           Ferguson 3 Point Hay
           Rake $750
           3 Cummins Motors
           $20,000
           2 Allison Transmission
           $5,000
           6 Ford 460 Motors
           $9,000
           3 - 4 Speed New Process
           Transmission $2,700
           Ford 361 $1,500
           3 - 5 Speed New Process
           Transmission $3,500
           Ferguson 2 Bottom Plow
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                    Desc Main
                                                                      Document     Page 4 of 13
 Debtor         Palmer Equipment LLC                                                              Case number (If known) 19-24265
                Name

           $400
           Portable Air Compressor
           $750
           2 Bottom One Way Plow
           $400
           10' Drag Harrows w/ 3
           Point Hitch $400
           JLG Man Lift New Motor
           $1,000
           Paint & Materials
           Inventory $10,000
           New Parts $27,000
           Used Parts $74,520
           NH 1069 Bale Wagon
           $32,480
           NH 1069 Bale Wagon
           $87,500
           NH 1069 Bale Wagon
           $87,500



 22.       Other inventory or supplies
           Shop Tools and
           Consumables, Plasma,
           Welding Wires, Gas, ect.                   N/A                                   $6,500.00    Comparable sale                        $6,500.00




 23.       Total of Part 5.                                                                                                            $1,126,300.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                          Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                    Net book value of      Valuation method used      Current value of
                                                                                  debtor's interest      for current value          debtor's interest
                                                                                  (Where available)

 39.       Office furniture

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                 Desc Main
                                                                      Document     Page 5 of 13
 Debtor         Palmer Equipment LLC                                                           Case number (If known) 19-24265
                Name

           Desks, Chairs, and misc.                                                    $10,000.00     Comparable sale                      $10,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers (4 Mac Laptops, 3 Mac Desktops),
           Misc. Printers                                                                $6,500.00    Comparable sale                        $6,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $16,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                 Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers               debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2018 PJ Trailer Net: $20,000 Current:
                     $15,000
                     2018 PJ Trailer Net: $20,000 Current:
                     $15,000
                     2018 Donahue Trailer Net: $18,500
                     Current: $15,000
                     2006 Donahue Trailer Net: $ 7,500
                     Current: $5,000
                     2006 Ford F350 Net: $12,000 Current:
                     $9,500
                     2002 Ford F350 Net: $10,000 Current:
                     $7,500
                     2003 Ford F150 Net: $ 5,500 Current:
                     $4,500
                     2013 Ford F150 Net: $20,000 Current:
                     $15,000
                     2017 Kia Optima Net: $23,000 Current:
                     $17,000
                     2016 Kia Optima Net: $20,000 Current:
                     $14,000                                                          $156,500.00     Comparable sale                     $117,500.00


           47.2.     Hallmark ProEdge 45 ft                                            $25,000.00     Comparable sale                      $15,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                 Desc Main
                                                                      Document     Page 6 of 13
 Debtor         Palmer Equipment LLC                                                           Case number (If known) 19-24265
                Name




 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2019 DRAGON A400 PLAZMA COMPLETE
           CAD/CAM/CNC TUBE AND PIPE CUTTER AND                                              $0.00    Recent cost                           $40,000.00




 51.       Total of Part 8.                                                                                                            $172,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used      Current value of
           property                                       extent of            debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Palmer Equipment
                     Facility
                     1680 S. 550 W.
                     Salina, UT. 84654
                     Salina City Industrial
                     park, lot 16
                     (5 acre commercial
                     lot with a 100' x 100'               Equitable
                     building w/ offices                  interest (See
                     etc., and a 100' x 200'              schedule G for
                     manfacturing facility.               explanation of
                     Property is fully                    Debtor's
                     fenced.                              interest)                     Unknown       Tax records                          $967,000.00




 56.       Total of Part 9.                                                                                                              $967,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                 Desc Main
                                                                      Document     Page 7 of 13
 Debtor         Palmer Equipment LLC                                                           Case number (If known) 19-24265
                Name

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                                Net book value of      Valuation method used      Current value of
                                                                               debtor's interest      for current value          debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Provisional Patents on new farm equipment
            tech.
            Applications are filed with U.S. Patent Office.
            Waiting to turn them into utilityy patents.
            Includes 47 patents for farm equipment.
            Debtor has to wait for 1 year before
            conversion can happen.
            If we spend $141,000 to convert them to utility
            patents, they would each be valued at $50,000.
            Believes that someone would pay 230k for the
            existing provisional patents in hope of
            converting to utility.                                                      Unknown                                              Unknown



 61.        Internet domain names and websites
            Balewagons.com
            Balewagons.org
            Balewagons.net
            Balewagon.org                                                                    $0.00                                         $15,000.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Digial files of customer's names, phone
            numbers and email addresses                                                      $0.00                                           $2,000.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            38 years of continued operation                                                  $0.00                                           Unknown



 66.        Total of Part 10.                                                                                                            $17,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58             Desc Main
                                                                      Document     Page 8 of 13
 Debtor         Palmer Equipment LLC                                                          Case number (If known) 19-24265
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Suit                                                                                                                            $6,500.00
            Nature of claim                    Possible law suit against Burks
                                               Tractor for breach of contract
                                               on sale of baler.
            Amount requested                                     $6,500.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                            $6,500.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-24265                      Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                                        Desc Main
                                                                         Document     Page 9 of 13
 Debtor          Palmer Equipment LLC                                                                                Case number (If known) 19-24265
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $11,300.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $1,126,300.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $16,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $172,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $967,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $17,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $6,500.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,350,100.00            + 91b.              $967,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,317,100.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 19-24265                      Doc 11            Filed 06/12/19 Entered 06/12/19 13:53:58                           Desc Main
                                                                      Document     Page 10 of 13
 Fill in this information to identify the case:

 Debtor name          Palmer Equipment LLC

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)              19-24265
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        ENHANCED CAPITAL
 2.1                                                                                                                    $2,600,000.00             $1,310,100.00
        UTAH RURAL FUND, LLC                          Describe debtor's property that is subject to a lien
        Creditor's Name                               See Attached Exhibit "A" Virtually all
                                                      property other than real estate, Dragon cutter.
                                                      (incumbered by Utah Independant Bank).
        600 Lexington Avenue                          Additional value of collateral may exist
        14th Floor                                    depending on value of provisional patents.
        New York, NY 10022
        Creditor's mailing address                    Describe the lien
                                                      See Attached Exhibit "A"
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/31/2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Robinson Transport
 2.2                                                                                                                      $815,202.51               $967,000.00
        Incorporated                                  Describe debtor's property that is subject to a lien
        Creditor's Name                               Palmer Equipment Facility
                                                      1680 S. 550 W.
                                                      Salina, UT. 84654
                                                      Salina City Industrial park, lot 16
                                                      (5 acre commercial lot with a 100' x 100'
                                                      building w/ offices etc., and a 100' x 200'
        760 West State Road 50                        manfacturing facility. Property is fully fenced.
        Salina, UT 84654
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                Case 19-24265                      Doc 11            Filed 06/12/19 Entered 06/12/19 13:53:58                            Desc Main
                                                                      Document     Page 11 of 13
 Debtor       Palmer Equipment LLC                                                                     Case number (if know)       19-24265
              Name

                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        1/23/2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        5116
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.3    Utah Independant Bank                         Describe debtor's property that is subject to a lien                     $154,398.34     $40,000.00
        Creditor's Name                               2019 DRAGON A400 PLAZMA COMPLETE
                                                      CAD/CAM/CNC TUBE AND PIPE CUTTER
        55 South State Street                         AND
        Salina, UT 84654
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security / UCC1
                                                      #556923201839
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        12/24/2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4955
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Workers Compensation
 2.4                                                                                                                             $5,426.67      $5,426.67
        Fund                                          Describe debtor's property that is subject to a lien
        Creditor's Name
        PO Box 26488
        Salt Lake City, UT
        84126-0488
        Creditor's mailing address                    Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2018-2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        Palmer Equipment
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $3,575,027.5

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-24265                     Doc 11              Filed 06/12/19 Entered 06/12/19 13:53:58                           Desc Main
                                                                      Document     Page 12 of 13
 Debtor       Palmer Equipment LLC                                                               Case number (if know)         19-24265
              Name

                                                                                                                                        2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Metro National Title
        345 East Broadway                                                                                 Line   2.2
        Salt Lake City, UT 84111




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-24265                                        Doc 11                       Filed 06/12/19 Entered 06/12/19 13:53:58                                                              Desc Main
                                                                                                                      Document     Page 13 of 13
PDF Attachment

A PDF file has been attached to this document. This file
will appear here when a PDF is created using the ECFiling
button on the Print Documents window.


Pages: 3
File: Tab 1.UCC-1 Financing Statement to attach to sch D.pdf
Path: C:\Shared folders\Bankruptcy\Bankruptcy\Bankruptcy Client Files\Palmer Ryan & Emily & Pal




PDF: <C:\Shared folders\Bankruptcy\Bankruptcy\Bankruptcy Client Files\Palmer Ryan & Emily & Palmer Equipment\Chap 11 Palmer Equipment\Creditors\Enhanced Capital\Tab 1.UCC-1 Financing Statement to attach to sch D.pdf>
